Acknowledgments
1. 	Applicant’s amendment, filed on 12/21/2021 is acknowledged.  Accordingly claim(s) 1-20 remain pending. 
2.	This paper is assigned paper No. 20220105, by the Examiner.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks
4.	Applicant’s response, filed on 12/21/2021 has fully been considered.  
Applicant’s Argument #1:
Applicant contends that the amended claim(s) obviates the 35 USC 101 rejection set forth in the prior office action. 
Examiner’s Response to Argument #1:
Applicant’s argument that the amended claim(s) obviates the 35 USC 101 rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejections are withdraw.
Applicant’s Argument #2:
Applicant contends that the amended claim(s) obviates the 35 USC 112(b) rejection set forth in the prior office action. 
Examiner’s Response to Argument #2:
Applicant’s argument that the amended claim(s) obviates the 35 USC 112(b) rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejections are withdraw.

Allowable Subject Matter
5.	Claim(s) 1-20 are allowed.

Reasons for Allowance
6.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2015/0350174 to Reno et al.,) which discloses some aspects of the present disclosure operate an application programming interface (API) risk assessment equipment. An API transaction request is received from an application processed by a source node. A risk assessment score is generated based on comparison of content of the API transaction request to content of earlier API transaction requests. The risk assessment score indicates trustworthiness of the API transaction request. Deliverability of the API transaction request to a destination node for processing is controlled based on the risk assessment score.



wherein pre-authorizing the at least one off-line transaction or the aggregate off-line transaction amount comprises: 5720956.DOCxPage 2 of 18Application No. 16/548,991 Paper Dated: December 21, 2021 In Reply to USPTO Correspondence of September 21, 2021 Attorney Docket No. 8549-1906185 (4340US01) determining a pre-authorized off-line transaction amount and a pre- authorized number of aggregate off-line transactions based on a transaction history of the user and the event data; and constructing at least one API request, wherein the at least one API request comprises the pre-authorized off-line transaction amount and the pre- authorized number of aggregate off-line transactions;
as recited in claim(s) 1, 8 and 15.  Moreover, the missing claimed elements from Reno are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Reno disclosures because it is not common to: wherein pre-authorizing the at least one off-line transaction or the aggregate off-line transaction amount comprises: 5720956.DOCxPage 2 of 18Application No. 16/548,991 Paper Dated: December 21, 2021 In Reply to USPTO Correspondence of September 21, 2021 Attorney Docket No. 8549-1906185 (4340US01) determining a pre-authorized off-line transaction amount and a pre- authorized number of aggregate off-line transactions based on a transaction history of the user and the event data; and constructing at least one API request, wherein the at least one API request comprises the pre-authorized off-line transaction amount and the pre- authorized number of aggregate off-line transactions.  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 2-7, 9-14 and 16-20 are also allowable for the same reason(s) described above.

7.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        1/7/2022